Citation Nr: 0610440	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  95-33 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a cervical 
spine disability rated 20 percent prior to July 2, 1997, and 
40 percent from July 2, 1997.

2.  Entitlement to an increased evaluation for a lumbar spine 
disability rated 20 percent from July 29, 1994, and 40 
percent from June 10, 2005. 

3.  Entitlement to a disability rating in excess of 10 
percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
November 1992.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The record shows that pursuant to a RO rating 
decision in February 2000, the veteran was granted a total 
disability evaluation based on individual unemployability 
(IU) from July 2, 1997.  The IU rating remains in effect.

The record shows that in August 2002, the Board undertook 
additional development of the appeal issues on its own 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This practice was 
invalidated in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), and in 
October 2003, the Board remanded the case to the RO for the 
additional development.  The case was returned to the Board 
and in March 2005, the Board remanded the case again for 
further development.  On remand, the RO issued a rating 
decision in September 2005 granting a 40 percent evaluation 
for the lumbar spine disability from June 10, 2005.  The RO 
decision granted service connection for right upper extremity 
radiculopathy and a 20 percent evaluation, effective May 26, 
2005.  The rating decision advised the veteran this issue was 
considered inextricably intertwined with the issue of the 
evaluation of his cervical strain.  The September 2005 rating 
decision and the October 2005 supplemental statement of the 
case apprised the veteran of the basis for the initial rating 
and effective date the RO selected.  The representative's 
presentation in November 2005 stated the issue as entitlement 
to a separate evaluation for radiculopathy and removed the 
matter from the appeal issues, noting it had been granted.  
The representative's subsequent presentation to the Board in 
February 2006 listed the appeal issues essentially as 
reflected on the title page of this decision.  Thus, as yet, 
the record does not contain any correspondence that reflects 
a notice of disagreement with the initial evaluation or the 
effective date for the separate evaluation of the right upper 
extremity radiculopathy.


FINDINGS OF FACT

1.  Prior to July, 2, 1997, the cervical spine disability was 
objectively manifested by no more than moderate intervetebral 
disc syndrome (IDVS), or demonstrable limitation of motion 
that was not more than moderate; there were no objective 
neurologic manifestations of radiculopathy.

2.  From July 2, 1997, and prior to September 23, 2002, the 
objective manifestations of the cervical spine are 
appreciably limited range of motion in all planes; there is 
no definite radiculopathy or radicular symptoms or more than 
severe IDVS, postoperatively.

3.  From September 23, 2002, the objective manifestations of 
the cervical spine are appreciably limited range of motion in 
all planes, with forward flexion of the cervical spine 
limited to 20-25 degrees, there is additional impairment from 
repetitive use and minimal radiculopathy of the right upper 
extremity; there is no report of incapacitating episodes.

4.  Prior to June 10, 2005, the lumbar spine manifestations 
include no more than  moderate limitation of motion or 
lumbosacral strain and no neurologic deficit or ankylosis; 
fro the period from September 26, 2003, forward flexion was 
40 degrees and there is no additional functional loss due to 
pain.   

5.  From June 10, 2005, there is additional functional loss 
with repetition but no incoordination, weakness, 
fatigability, and no neurologic deficit or ankylosis; there 
was no functional loss due to the subjectively complained of 
pain.

6.  The right shoulder disability is manifested by bursitis 
of the acromioclavicular joint, range of motion of the 
dominant extremity is not limited to shoulder level; there is 
no atrophy or deformity, or nonunion or malunion and no 
objective evidence pain or functional loss due to pain on 
recent examinations.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a cervical 
spine disability rated 20 percent prior to July 2, 1997, and 
40 percent from July 2, 1997, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5290, 5293 (effective prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(effective September 26, 2003, adding Diagnostic Codes 5235 
to 5243).

2.  The criteria for an increased evaluation for a lumbar 
spine disability rated 20 percent from July 29, 1994, and 40 
percent from June 10, 2005, have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (effective prior to 
September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(effective September 26, 2003, adding Diagnostic Codes 5235 
to 5243).

3.  The criteria for a disability rating in excess of 10 
percent for a right shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5019, 5201 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA requires that VA notify the claimant and the claimant's 
representative of any information and medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  VA must also advise a 
claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the claims for increase, the June 1994, January 
1996, June 1996, February 1997, October 1997, August 1998, 
February 2000, and September 2005 rating decisions, the 
August 1995 and October 1999 statements of the case, and the 
April 2002, May 2004, and October 2005 supplemental 
statements of the case apprised the veteran of the 
information and evidence needed to substantiate his claims, 
the laws applicable in adjudicating the appeal, and the 
reasons and bases for VA's decision in each instance.  
Furthermore, these documents outline the specific evidence 
that was considered when the determinations were made.  In 
addition, in a March 2004 letter, the veteran was informed of 
the provisions of the VCAA and was advised to identify any 
evidence in support of his claims that had not been obtained.  
The Board issued additional duty to assist correspondence in 
January 2003 that further emphasized relevant evidence.

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to a rating 
increase for the disabilities at issue.  The VCAA letter 
specifically informed him that VA would obtain pertinent 
federal records.  He was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
VA issued satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claims 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, VCAA notice in 
this case was not provided to the veteran prior to the 
initial AOJ adjudication in the claim for increase and as a 
result the timing of the notice does not comply with the 
express requirements of the law as discussed in Pelegrini.  
However that decision did not prevent the Board from finding 
that the timing defect was nothing more than harmless error 
and as such not prejudicial to the claimant.  As explained 
below the Board concludes that the applicable notice and duty 
to assist requirements have been substantially met in this 
case.

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claim for increase in the disability 
evaluation for the cervical spine, the lumbar spine, and the 
right shoulder.  The Board notes that the March 2004 letter 
had a statement on page 2 that invited him to submit any 
information or evidence relevant to the claims, which is an 
acceptable statement of the fourth content element.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity 
to submit information and evidence in support of their 
claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  Here the appellant had identified evidence that 
would support the claim for increased compensation and 
VA sought the development of the record to support an 
informed determination.  Thus the Board finds that the 
appellant did have actual notice of the obligation to 
submit all relevant evidence to VA.  In the context of 
the entire record, the content requirements for a VCAA 
notice have been amply satisfied by the above 
notifications.  Similarly, since the claims for 
increased ratings are being denied, no effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran if there was any deficiency in 
the VCAA notice regarding the effective date element.  
He has received ample notice of the relevant rating 
criteria for his cervical spine, right shoulder and 
lumbar spine disabilities.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 
3, 2006).

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurement efforts have not been made.  The appellant 
identified medical reports for the record.  The veteran 
received several VA examinations and he did report for 
examinations in May 2005 and June 2005.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that the due 
process requirements concerning the veteran's appeal have 
been fulfilled in this case.  He has had ample opportunity to 
effectively participate in the development of his increased 
rating claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Analysis

Increased Ratings

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase such as the 
veteran's, the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Powell v. 
West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 Vet. App. 
55 (1994).  The Board has a duty to acknowledge and consider 
all regulations that are potentially applicable.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

Regarding the cervical spine and the lumbar spine 
disabilities, the appeal is based on a June 1994 rating 
decision and several subsequent rating actions, and the 
veteran's claims require a review of both versions of the 
rating criteria for the cervical spine and the lumbar spine.  
See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 2003).  The 
veteran's claim for increase for the cervical spine also 
requires a review of both versions of the rating criteria for 
IVDS as the RO has consistently relied on this rating scheme.  

Where, as here, the amended regulations expressly provide for 
an effective date, and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See generally 38 U.S.C.A. § 5110(g) (West 2002).  
DeSousa v Gober, 10 Vet. App. 461, 467 (1997).  See also 
McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  

Before September 23, 2002, Diagnostic Code 5293, pertaining 
to IVDS, provided a 20 percent evaluation for a disability 
that was moderate; recurring attacks.  A 40 percent rating 
was provided for severe disability manifested by reoccurring 
attacks with intermittent relief.  A 60 percent rating was 
provided for intervertebral disc syndrome productive of 
pronounced disability, "with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief."  38 C.F.R. § 4.71a, Diagnostic 
Code 5293. 

Under the revisions to Code 5293, IVDS (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Regarding IVDS, deleted 
were comparative terms such as "pronounced" or "severe" 
that existed in the former criteria for intervertebral disc 
syndrome, and adding objective and quantifiable criteria 
primarily limitation of motion specified in specific or 
combined degrees of motion for the spine permitted more 
consistent evaluation based on objective criteria.  With 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, rate at 60 percent; with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
rate at 40 percent.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).   

Also pertinent to the evaluation of IVDS is VAOPGCPREC 36-97, 
wherein it was noted that IVDS involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury, and that where less than the maximum 
evaluation under Diagnostic Code 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even where the rating 
corresponds to the maximum rating under another applicable 
diagnostic code pertaining to limitation of motion. 

Under the former rating criteria, limitation of motion of the 
lumbar spine was rated as follows: severe, 40 percent, 
moderate, 20 percent, and slight, 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292.  The highest rating for 
lumbosacral strain was 40 percent for severe disability with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  A 20 percent evaluation was provided for muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

Under the former rating criteria, limitation of motion of the 
cervical spine was rated as follows: severe, 30 percent, 
moderate, 20 percent, and slight, 10 percent.  Diagnostic 
Code 5290.  There was no standardized range of motion for the 
lumbar spine or the cervical spine included in the prior 
version of the rating schedule.  38 C.F.R. § 4.71 (2001).

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including lumbosacral strain under 
Diagnostic Code 5237, spinal stenosis under Diagnostic Code 
5238, and degenerative arthritis of the spine under 
Diagnostic Code 5242.  IVDS was now rated under Diagnostic 
Code 5243.  See 68 Fed. Reg. 51,454, 51,456-57 (Aug. 27, 
2003).  Deleted in the revised criteria for the spine were 
comparative terms such as "mild" or "severe" that existed 
in the former criteria.  Added were objective and 
quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine permitted more consistent evaluation based on objective 
criteria.  Under the new general rating formula, a 40 percent 
evaluation is provided for limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Note (2): (See 
also Plate V.) For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine it is 240 degrees.

Under the new general rating formula, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees.  The current version of the rating scheme also 
provides a 30 percent evaluation for limitation of forward 
flexion of the cervical spine to 15 degrees or less.  A 20 
percent evaluation is provided where the combined range of 
motion is not greater than 170 degrees or muscle spasm severe 
enough to result in abnormal gait or spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  

The current and former versions of the regulations provide a 
40 percent evaluation for unfavorable ankylosis of the 
cervical spine and a 30 percent evaluation is provided for 
favorable ankylosis of the cervical spine.  The current and 
former versions of the regulations provide a 50 percent 
evaluation for unfavorable ankylosis of the lumbar spine and 
a 40 percent evaluation is provided for favorable ankylosis 
of the lumbar spine.  Although potentially applicable, there 
is no report of ankylosis or bony fixation of either spine 
segment at any time during the rating period, so there is no 
need to elaborate further on the application of this 
alternative rating scheme.  The Board observes that the 
veteran has not been diagnosed with IVDS for the lumbar 
spine, so the rating scheme for IVDS is not applicable to the 
lumbar spine.  See, e.g., Butts v. Brown 5 Vet. App. 532, 540 
(1993) citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991) See, e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) and 38 C.F.R. §§ 4.2, 4.21.

As will be explained in the discussion that follows, the 
veteran currently receives a 40 percent evaluation which is 
the highest evaluation applicable to his disability of the 
lumbar spine and the cervical spine under this version of the 
rating criteria in view of the manifestations including IVDS 
for the cervical spine; however, he does not meet the 
criteria for this evaluation earlier during the appeal period 
than assigned under either version of the criteria.  

The Board relies on the criteria for IVDS and limitation of 
motion for the cervical spine since both are applicable 
rating schemes that offer the potential for a higher 
evaluation.  Furthermore, orthopedic manifestations are a 
more obvious component in the current IVDS rating scheme, and 
according to the cited VA General Counsel opinion, limitation 
of motion was a factor under the former version of the IVDS 
rating criteria.  The RO considered all potentially 
applicable rating schemes for the cervical spine as reflected 
in the October 2005 supplemental statement of the case where 
it considered separate evaluations for orthopedic and 
neurologic manifestations as provided for in the revised 
criteria for IVDS.  See, e.g., Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  See also 38 C.F.R. §§ 4.2, 4.21.  The 
rating guidance instructs that alternative rating schemes 
should be considered to determine the appropriate evaluation.  
The revised rating scheme for IVDS instructed that ratings 
for orthopedic and neurologic manifestations or 
incapacitating episodes would be combined with all other 
ratings, whichever resulted in a higher evaluation under 
38 C.F.R. § 4.25.

Concerning the veteran's cervical spine disability, prior to 
July 2, 1997, there appears to be no reasonable dispute as to 
whether a higher rating than 20 percent is applicable for the 
appeal period prior to that date in view of the findings 
reported on the evaluations during this period.  38 C.F.R. 
§ 4.7.  For example, at the RO hearing in July 1995 he 
complained of decreased range of motion, and weakness in the 
right upper extremity in describing his neck problems (T 2-3, 
5).  However, a VA examiner in September 1995 reported no 
neurologic deficit.  The range of motion was forward flexion 
30 degrees, extension 10 degrees, lateral flexion 15 degrees, 
and rotation 25 degrees with pain.  The examiner 
characterized the limitation of flexion as "marked" and 
stated there was muscle tenderness.  The regulations during 
this period for evaluating limitation of motion of the spine 
did not attach any rating significance to the range of motion 
in one plane of motion versus another to coincide with the 
adjectival terms "slight", "moderate" or severe".  Thus 
the examiner's characterization of "marked" limitation of 
flexion only referred to one plane of motion rather than the 
overall limitation of motion.  Also, there was no neurologic 
deficit objectively shown.  Therefore, the 20 percent 
evaluation appears to more be more nearly approximated. 

A VA examiner in August 1997 noted no posture abnormality, 
fixed deformity, spasm or atrophy, and no neurologic deficit.  
The range of motion was improved showing forward flexion 30 
degrees, extension 20 degrees, lateral flexion 20 degrees, 
and rotation 40 degrees.  Essentially the same evaluation 
including ranges of motion was reported on reexamination in 
March 1998 before he underwent a C4-5 discectomy with fusion.  

The RO rating decision in August 1998 found the evaluation 
should be increased to 40 percent from July 1997, and the 
record does not show limitation of motion greater than was 
present on the previous examination.  Furthermore, there was 
no appreciable neurologic deficit, so IVDS could not be 
plausibly evaluated as more than severe.  Disability 
evaluations are to be coordinated with impairment of function 
in all instances.  38 C.F.R. § 4.21.  

Thereafter, a VA examiner in November 1998 noted tenderness 
but no spasm or evidence of cervical strain or neurologic 
deficiency in the upper limbs.  The range of motion was 
forward flexion 25 degrees, extension 20 degrees, lateral 
flexion 15 degrees and rotation 40 degrees.  A neurosurgery 
examiner in November 1998 reported mild limitation of motion.

The SSA examiner in April 2000 reported the following range 
of motion: forward flexion 45 degrees, extension 20 degrees, 
lateral flexion 25 degrees and rotation 60 degrees that was 
characterized as mild limitation of motion.  The examiner 
reported intact motor and sensory functioning and symmetric 
reflexes.  The examiner characterized the range of motion as 
mildly diminished.  

Thus, for the period from July 2, 1997 and prior to September 
23, 2002, the record viewed objectively does not favor a 
higher evaluation when the orthopedic and neurologic 
examinations are viewed together.  There appears to be no 
appreciable increase in the disability manifested primarily 
through mild limitation of motion.  Thus the 40 percent 
evaluation which contemplated severe IVDS was more nearly 
approximated in view of limitation of motion and no 
appreciable neurologic deficit.  Clearly, pronounced IVDS, 
which provides a 60 percent rating, was not more nearly 
approximated in any of the contemporaneous medical 
evaluations.

The VA examiner in March 2004 noted the complained of burning 
sensation in the neck and reported no tilting or spasm, no 
atrophy and no objective evidence of pain.  The examiner 
noted the veteran reported pain with the range of motion that 
was forward flexion 20 degrees, extension 20 degrees, lateral 
flexion 15 degrees, and rotation 45 degrees.  The examiner 
stated there was no neurological deficiency, normal sensation 
and no atrophy in the upper extremities.  The examiner stated 
that the veteran's subjective complaints were not consistent 
with the objective findings.  The examiner found no muscle 
atrophy to suggest lack of use, and stated that subjective 
pain was not manifested with movement.  

The VA neurology examiner in May 2005 reported minimal 
cervical radiculopathy with neck pain radiating into the 
right upper extremity.  Coordination was intact.  The VA 
orthopedic examiner in June 2005 noted previously voiced 
complaints and noted no objective evidence of pain, good 
muscle tone, no spasm and no atrophy.  The veteran complained 
of pain with forward flexion 25 degrees and extension 25 
degrees.  Lateral flexion and rotation were 15 degrees and 45 
degrees, respectively, without complaint of pain.  The 
diagnosis was cervical spondylosis with limited motion.  The 
examiner stated there was no ankylosis and although there was 
functional loss on repetitive use, the degree of functional 
loss with repetitive use could not be determined and it was 
not possible to report any additional limits on functional 
ability during flare-ups.  The examiner stated there was mild 
to moderate interference with employability.  

Thus, for the period from September 23, 2002, the record 
viewed objectively does not favor a higher evaluation when 
the orthopedic and neurologic examinations are compared.  
There appears to be no appreciable increase in the disability 
manifested based upon limitation of motion on the March 2004 
examination and again there was no neurological deficiency on 
that examination.  He did not manifest objective neurologic 
signs and symptoms to apply the alternative evaluation method 
for IVDS, and the rating board continued the 40 percent 
evaluation from the rating schemes for IVDS.  Under the 
changes effective in September 2003, the only pertinent plane 
of motion is forward flexion and based upon the recent report 
the veteran did not more nearly approximate the 15-degree 
threshold for a 30 percent evaluation.  If fact the veteran 
barely met the combined range of motion for the 20 percent 
rating.

As noted in the current rating scheme, chronic orthopedic and 
neurologic manifestations means orthopedic and neurologic 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so (emphasis added).  The recent 
examination in May 2005 did support the presence of such 
neurologic signs, and this was evident from the neurology 
examiner's evaluation that showed minimal radiculopathy of 
the right upper extremity.  

Thus, the Board finds that the preponderance of the evidence 
is against the claim for an evaluation in excess of 40 
percent currently, as the competent and probative evidence of 
the cervical spine disability does not more nearly 
approximate the criteria for a 60 percent evaluation based 
upon incapacitating episodes, or alternatively a higher 
evaluation based on chronic orthopedic and neurologic 
manifestations under current version of the IVDS criteria.  
38 C.F.R. § 4.7.  There was no report of incapacitating 
episodes and the combined evaluation for the orthopedic and 
neurologic signs did not combine to more than 40 percent.  
This was reflected in the September 2005 rating that showed 
no change in the combined evaluation of 80 percent based upon 
the added 20 percent evaluation for right upper extremity 
radiculopathy.  Minimal symptoms of radiculopathy reasonably 
equate with mild incomplete paralysis of the upper radicular 
group under 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8710.  
Thus, with the orthopedic signs approximating the 20 percent 
rating for the cervical spine under the current criteria, the 
combined evaluation for IVDS orthopedic and neurologic 
manifestations does not exceed 40 percent.  

With regard to the veteran's lumbar spine disability, the 
Board concludes that the objective manifestations prior to 
June 2005 more nearly approximate the 20 percent evaluation 
under either limitation of motion or lumbosacral strain 
criteria.  The veteran complained of low back pain when he 
was seen late in July 1994, and at the July 1995 RO hearing 
he complained of constant low back pain and difficulties 
including lifting (T 6-7).  However, a VA record from early 
in August 1994 noted a full range of motion.  The VA examiner 
in September 1995 reported no spasm or neurologic deficit, 
and the range of motion with pain was forward flexion 50 
degrees, extension 15 degrees, lateral flexion 15 degrees, 
and rotation 30 degrees.  On reexamination in March 1998, the 
examiner noted no leg pain or need of a brace or cane, no 
scoliosis or tilting, and no spasm.  There was tenderness, 
but no pain complained of with forward flexion to 65 degrees.  
Extension was 20 degrees with pain from 20 to 30 degrees, 
lateral flexion and rotation were each 20 degrees with pain.  
There was no neurological deficit and the diagnosis noted no 
evidence of radiculopathy.  Thereafter, the record shows low 
back pain being mentioned on several outpatient reports 
during mid to late 1999.

The SSA examiner in April 2000 noted the veteran could not 
lift more than 40 pounds, sit or walk more than 30 minutes or 
stand more than 10 minutes.  The examiner stated the 
veteran's walking was not impaired, that he had no difficulty 
with heel and toe walking, and mild difficulty squatting and 
hopping.  The range of motion was forward flexion 45 degrees, 
extension 10 degrees, lateral flexion and rotation 30 
degrees, respectively, bilateral.  The straight leg raising 
was negative and there was no paravertebral muscle spasm.  
The examiner characterized the range of motion as mildly 
diminished and the difficulty squatting and hopping as mild.

Thus for the period prior to September 23, 2003, there is no 
report of limitation of motion being considered more than 
moderate.  Alternatively, the several examinations did not 
show muscle spasm with forward bending, listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, or 
abnormal mobility on forced motion.  Functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  However, diagnostic 
codes predicated on limitation of motion only allow for 
consideration of a higher rating based on functional loss due 
to pain or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 
8 Vet. App. at 206.  Where as here the record does not show 
an examiner's characterization of limitation of motion as 
more than mild, his disability manifestations are adequately 
compensated with the 20 percent evaluation for limitation of 
motion as this contemplated moderate limitation which is a 
greater functional loss that objectively demonstrated.

The VA examiner in March 2004 noted the complaint of fairly 
constant back pain that increased with long standing or 
sitting.  The examiner reported no radicular pain, that the 
veteran did not need a cane or brace, and that he had a 
normal gait and good posture.  There was a negative 
neurological evaluation, no spasm or tenderness to palpation.  
The range of motion was forward flexion 40 degrees, extension 
15 degrees, lateral flexion and rotation each 20 degrees.  
The examiner stated there was incoordination but no weakness 
or fatigue and no functional loss due to pain.  The examiner 
stated the subjective complaints were not consistent with 
objective findings and that subjective pain was not 
manifested with movement and there was no atrophy to suggest 
lack of use.  In summary, the examiner stated upon review of 
the record that the veteran's subjective complaints were not 
consistent with the objective findings.

A VA neurology examiner in May 2005 noted no neurologic 
disability, a normal gait and intact coordination.  The 
orthopedic examiner in June 2005 noted the previously 
reported complaints.  The veteran had a normal heel and toe 
gait, good posture, no disuse atrophy, and no spasm.  The 
examiner reported the following range of motion: forward 
flexion 40 degrees and extension 5 degrees, each voluntarily 
limited with the complaint of pain, lateral flexion and 
rotation each 15 degrees without pain.  The examiner stated 
there was additional loss from pain with repetition.  The 
examiner reported there was no incoordination, weakness, 
fatigability, and no neurologic deficit or ankylosis.  The 
examiner stated there was no functional loss due to the 
subjectively complained of pain, although there was 
functional loss with repetitive use but the degree could not 
be determined.  The examiner stated it was not possible to 
report any additional limits on functioning during flare-ups, 
and that the impact on employability was mild to moderate.  

As stated previously, the veteran receives the highest 
evaluation for limitation of motion of the lumbar spine under 
the current version of the rating scheme and although 
persistent pain is acknowledged in the record, consideration 
of functional loss due to pain in the rating determination is 
not required when, as here, the current rating is the maximum 
disability rating available for under the pertinent 
Diagnostic Code.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

Turning to the evaluation of the right shoulder disability, 
VA examiner have confirmed the veteran was right-handed.  
Considering potentially applicable rating schemes, the Board 
observes that ankylosis (Diagnostic Code 5200), impairment of 
the humerus (Diagnostic Code 5202) or impairment of the 
clavicle or scapula (Diagnostic Code 5203) is not reported.  
Under Diagnostic Code 5201 a 40 percent evaluation may be 
assigned for limitation of major arm motion to 25 degrees 
from the side, a 30 percent evaluation may be assigned for 
limitation of motion midway between the side and shoulder 
level, and a 20 percent evaluation is provided for limitation 
of motion of the arm at shoulder level.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement. The anatomical 
position is considered as 0°, with two major exceptions: (a) 
Shoulder rotation-arm abducted to 90°, elbow flexed to 90° 
with the position of the forearm reflecting the midpoint 0° 
between internal and external rotation of the shoulder; and 
(b) supination and pronation-the arm next to the body, elbow 
flexed to 90°, and the forearm in midposition 0° between 
supination and pronation.  Standardized joint motion of the 
shoulder: 0 to 180 degrees abduction and forward elevation 
(flexion) and 0 to 90 degrees for internal and external 
rotation.  38 C.F.R. § 4.71, Plate I.  

Applying the probative evidence from several comprehensive VA 
examinations and contemporaneous VA clinical reports to the 
applicable rating schedule criteria leads the Board to 
conclude that a higher evaluation is not warranted.  The 
manifested limitation of motion, overall, does not more 
nearly approximate the corresponding percentage evaluation 
under Diagnostic Code 5201 of 20 percent.  Bursitis is rated 
as degenerative arthritis, and the shoulder is major joint 
for which a 10 percent evaluation is provided where, as here, 
there is a noncompensable limitation of motion under the 
applicable diagnostic code.  See 38 C.F.R. §§ 4.59,  4.71a, 
Diagnostic Code 5003.  

For example, the VA examination in August 1994 noted the 
veteran was right-handed but did not assess the right 
shoulder.  However, and contemporaneous outpatient report 
noted a full range of motion of the right shoulder.  At the 
hearing in July 1995 he reported diminished range of motion 
of the right upper extremity at shoulder level from bursitis 
(T 5).  VA examiner in September 1995 reported flexion 160 
degrees, extension 40 degrees, abduction 110 degrees, 
adduction 50 degrees, internal rotation 30 degrees and 
external rotation 90 degrees.  There was tenderness to 
palpation over the acromioclavicular joint and supraspinatus 
tendon.  An X-ray was read as negative.  Thereafter, 
outpatient treatment records through early 1997 noted normal 
strength and full range of motion with pain.

The veteran had a right shoulder arthroscopy and debridement 
in September 1998 and post operative follow-up in October 
1998.  A VA examiner in November 1998 reported abduction 145 
degrees, forward flexion 100 degrees, external rotation 60 
degrees and internal rotation 75 degrees and noted poor grip 
strength.  A neurosurgery evaluation noted normal strength 
and reflexes and a December 1998 report noted abduction 90 
degrees, forward flexion 110 degrees and full internal and 
external rotation.  An April 1999 neurosurgery examiner noted 
pain with extreme abduction and internal rotation and there 
was mild tenderness.  A follow-up report in September 1999 
noted abduction 90 degrees and flexion 170 degrees and 5/5 
strength.  

The SSA examination in April 2000 reported mild right upper 
extremity atrophy and pain with range of motion, and slightly 
diminished grip.  The range of motion was abduction 150 
degrees, adduction 30 degrees, forward elevation 150 degrees, 
internal rotation 40 degrees, and external rotation 90 
degrees.  The right arm was slightly smaller in circumference 
than the left arm.  VA records dated early in 2000 report the 
veteran had 170 degrees of forward flexion, external rotation 
40 degrees, 5/5 strength and a negative X-ray evaluation.

In March 2004, a VA examiner reported the veteran had a 
strong grip, no atrophy or deformity and 1+ reflexes.  The 
range of motion showed abduction and forward flexion each 170 
degrees, external rotation 70 degrees and internal rotation 
90 degrees.  He showed satisfactory power against gravity and 
resistance.  The examiner described the right shoulder as 
essentially normal with a full range of motion and without 
any complaints.  

A VA neurology examiner in May 2005 reported the veteran's 
motor system showed normal strength and intact coordination.  
The VA orthopedic examiner in June 2005 reported the veteran 
had no evidence of pain, atrophy or deformity or swelling.  
The range of motion was (active/passive) abduction 50/170 
degrees, forward flexion 170/170 degrees, internal rotation 
70 degrees, and external rotation 90 degrees without pain.  
There was 5/5 power against resistance, no instability and 
negative apprehension.  The examiner stated there was no 
evidence of malunion, loose movement or nonunion.  An X-ray 
was read as normal.  The examiner stated the extent of 
weakness, incoordination or excess fatigue was nil and that 
there was no objective evidence of pain or functional loss 
due to pain.  The examiner assessed the interference with 
employability was minimal to moderate.  

The rating scheme applied does not require a mechanical 
application of the schedular criteria, but here applying the 
rating schedule liberally results in no more than a 10 
percent evaluation.  The objective findings on recent 
examinations that were several years apart show a remarkable 
consistency in the description of manifestations.  The 
veteran's appreciation of his symptomatology and extent of 
symptoms do not compare favorably against the record and, as 
the recent examination noted, do not appear to correspond to 
the information objectively recorded.  The Board will take 
note of the fact that the veteran does not wear a brace for 
the shoulder, that pain is marginally objectively confirmed 
through minimal limitation of function at this time.  The 
level of disability does appear to have been adequately 
accounted for in the current evaluation, particularly when 
consideration is given to 38 C.F.R. § 4.40 and 4.45.  The 
recent examinations are given precedence in this claim for 
increase and they showed minimal objective evidence of 
disability.  The benefit of the doubt is inapplicable where 
as here the evidence is not in approximate balance as to the 
degree of severity, as the 10 percent evaluation for the 
major joint affected by bursitis is more nearly approximated.  
See 38 C.F.R. §§ 3.103, 4.6, 4.7.  

Finally, the Board has also considered whether a higher 
evaluation is warranted on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), as the record shows that the RO did not 
find that the record warranted its application.  However, 
there is no indication that the conditions of the right 
shoulder, the cervical spine or the lumbar spine has 
required, for example, frequent hospitalization or have been 
shown to markedly interfere with employment so as to render 
impractical the application of the regular schedular 
standards.  The percentage evaluations recognize a 
substantial impairment of the right shoulder, the cervical 
spine and the lumbar spine and the functional impairment in 
the workplace has been assessed recently as no more than mild 
to moderate.  Accordingly, an extraschedular evaluation is 
not warranted. 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996)(When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.), see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).


ORDER

Entitlement to an increased evaluation for a cervical spine 
disability rated 20 percent prior to July 2, 1997 and 40 
percent from July 2, 1997, is denied.

Entitlement to an increased evaluation for a lumbar spine 
disability rated 20 percent from July 29, 1994, and 40 
percent from June 10, 2005, is denied. 

Entitlement to an evaluation in excess of 10 percent for a 
right shoulder disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


